PER CURIAM.
This is an appeal from the imposition of adult sanctions upon a juvenile defendant. The record reveals that the trial court failed to comply with section 39.111(7)(d), Florida Statutes (1989), in that the court failed to make specific findings of fact as to each of the six criteria for determining suitability of adult sanctions. Specifically, *448the trial court failed to adequately address those portions of the first and sixth criteria concerning the extent to which adult sanctions are required for the protection of the public. See § 39.111(7)(c)l, 6, Fla.Stat. (1989). Upon remand, the trial court must consider each of the six criteria listed in section 39.111(7)(c), and include specific findings of fact and reasons for imposing an adult sanction. Martin v. State, 547 So.2d 998 (Fla. 1st DCA 1989).
Accordingly, we REVERSE and REMAND for resentencing.
ERVIN, WIGGINTON and MINER, JJ., concur.